Opinion by
Judge Doyle,
This is an appeal from an order of the Court of Common Pleas of Montgomery County which affirmed the decision of the Pennsylvania Liquor Control Board (Board) to revoke appellant’s club liquor license pursuant to Section 474 of the Liquor Code.1
After a thorough review of the briefs and record in this matter, we find ourselves in accordance with the lower court’s resolution of the case. Therefore, we affirm on the basis of the opinion of Judge Frederick B. Smillie, In Re: Appeal of Loyal Order of Moose Lodge No. 213 from Order of the Pennsylvania Liquor Control Board, Pa. D. & C.3rd (1980).
Order
Now, June 2, 1982, the order of the Court of Common Pleas of Montgomery County dated February 3, 1981 at docket No. 564 (Misc.) October, 1980, is hereby affirmed.
Judge Mencer did not participate in the decision in this case.

 Act of April 12, 1951, P.L. 90, as amended, 47 P.S. §4-474, provides for the revocation of a club liquor license when that license has been held by the Board in safekeeping beyond the maximum, two-year period.